On July 31, 1995, a notice of appeal and memorandum in support of jurisdiction, due July 20,1995, were inadvertently filed by the Clerk’s Office. Accordingly,
IT IS ORDERED by the court, sua sponte, effective August 17,1995, that the notice of appeal and memorandum in support of jurisdiction be, and hereby are, stricken.
IT IS FURTHER ORDERED by the court, sua sponte, that, in that appellant failed to perfect an appeal pursuant to S.Ct.Prac.R. II(2)(A)(1), this case be, and hereby is, dismissed for lack of jurisdiction.